Opinions of the United
1996 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-9-1996

Balgowan v. State of NJ Dept
Precedential or Non-Precedential:

Docket 95-5276




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1996

Recommended Citation
"Balgowan v. State of NJ Dept" (1996). 1996 Decisions. Paper 178.
http://digitalcommons.law.villanova.edu/thirdcircuit_1996/178


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1996 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT



                              No. 95-5276



       RICHARD M. BALGOWAN; THOMAS M. BATZ; THOMAS BETTEN;
       KARL L. BLUM; RAYMOND A. BURROUGHS; DENNIS CARLSON;
       JOHN I. CORBO; MICHAEL D. CRONIN; STEFFAN FRANKLIN;
     HERMAN J. KRIEG; JOSEPH J. LAGULLO; CHESTER J. LYSZCZEK;
       ALBERT M. MALATESTA; ARAM MARDEKIAN; IKE MARDEKIAN;
      WILLIAM L. MUNCZINSKI; ALAN S. NASS; THOMAS M. NORRIS;
      MALCOLM J. PALMER; JOHN C. POWERS; FRANCIS F. REALINI;
      CARL G. REBBECK; STANLEY F. RIPISH; EMIL H. ROESSLER;
      WAYNE A. RUMSEY; RICHARD F. SPOERL; LAWRENCE A. SROKA;
        JOHN W. STULTS; ROBERT L. SWAIN; DENNIS R. SYMONS;
          JOHN B. TAYLOR, JR.; CHARLES A. TERRITO, JR.;
       PETER W. TOMORY; ALFRED T. WOODROW; DANIEL YACOVINO;
               CHARLES W. YOUNG; RICHARD ZOLNOWSKI

                                            Appellants

                                  v.

                       STATE OF NEW JERSEY,
                   DEPARTMENT OF TRANSPORTATION




                              O R D E R


       BEFORE:   STAPLETON,   COWEN and GARTH, Circuit Judges


         The petition for panel rehearing filed by appellee in
the above-entitled case is hereby granted, and the Opinion and
Judgment filed on May 16, 1996, is hereby vacated. The parties
are hereby ordered to comply with the following rebriefing
schedule:
         Appellants' shall file their opening brief within 30
days from the date of this order; appellee shall file its
answering brief 30 days thereafter and any reply by appellants'
shall be filed 15 days thereafter. Briefing shall be on all
issues raised by the parties including, but not limited to, the
issues raised in the Petition for Rehearing and the Answer filed
to the Petition.
         The court observes that appellants have requested
transfer to the state court. Does such a procedure exist under
New Jersey law? If appellants were to file in state court at
this time, does New Jersey law toll the statute of limitations on
plaintiffs' cause of action for the period of time that the
matter was pending in federal court?
         In light of the briefing order entered herein which may
encompass the subject of the June 28, 1996 letter motion it
desired, that motion by appellee to supplement the record on the
Petition for Rehearing En Banc is denied.
                                By the Court,



                               /s/ Robert E. Cowen
                               Circuit Judge

Dated: July 9, l996